Title: From John Adams to Louisa Catherine Johnson Adams, 2 April 1819
From: Adams, John
To: Adams, Louisa Catherine Johnson



My dear Daughter
Quincy April 2d. 1819.

Your three last journals are three Pearls—I have not been able to thank you for either—untill now, they bear the form and impression of the age—they let me into the Characters of Statesmen, Politicians, Orators, Pacts, Courtiers, Convivialists, dancers Dandy’s and above all, of Ladies of whom I should no Nothing, without your kind assistance—I am a little surprised at the depth of your Speculations—upon Oratory, Phylosophy, and Policy—But I need not be, when I recollect—who you are, where you have been, and who is your Husband—The Cell of my Hermitage affords me no materials to send you in return—
I pray you to come and see me as soon as you can Possibly can—and let the Secretary of State follow you as soon as he can—pray Continue your favours by Letter, untill you can favour me with your Presence in Person—
I am your Affectionate Father—
John Adams